ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-304, concluding that GERALD A. NUNAN of MORRISTOWN, who was admitted to the bar of this State in 1983, should be suspended from the practice of law for a period of three months for violating RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with client), RPC 5.5 (practicing law while ineligible), and RPC 8.1(b) (failure to cooperate with the ethics authorities), and good cause appearing;
It is ORDERED that GERALD A. NUNAN is suspended from the practice of law for a period of three months and until the further Order of the Court, effective December 2, 2002; and it is further
*406ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.